P.3d 556, 558 (2008) (footnote omitted); see also NRS 34.160. A writ of

                prohibition is the "proper remedy to restrain a district judge from

                exercising a judicial function without or in excess of its jurisdiction."

                Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851

                (1991); see also NRS 34.320. Either writ will issue only "where there is

                not a plain, speedy and adequate remedy in the ordinary course of law."

                NRS 34.170; NRS 34.330. Generally, the right to appeal is an adequate

                remedy in the ordinary course of law that will preclude writ relief. Pan v.

                Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004).
                "[T]his court typically will not exercise its discretion to review a pretrial

                discovery order unless the order could result in irreparable prejudice, such

                as when the order is a blanket discovery order or an order requiring

                disclosure of privileged information." Vanguard Piping Sys., Inc. v. Eighth

                Judicial Dist. Court, 129 Nev., Adv. Op. 63, 309 P.3d 1017, 1019 (2013).

                            Here, if petitioner is aggrieved by the final judgment in the

                pending juvenile delinquency matter, she may appeal that determination

                and challenge the pretrial discovery order. NRS 62D.500(1); NRAP

                3A(b)(1); Consol. Generator-Nevada, Inc. v. Cummins Engine Co., 114 Nev.
1304, 1312, 971 P.2d 1251, 1256 (1998) (explaining that interlocutory

                orders may be challenged in the context of an appeal from the final

                judgment). Therefore, we conclude that petitioner has a speedy and

                adequate legal remedy available and that our intervention is not

                warranted. See Smith, 107 Nev. at 677, 818 P.2d at 851 (holding that "the
SUPREME COURT
        OF
     NEVADA
                                                      2
(01 1947A
                issuance of a writ of mandamus or prohibition is purely discretionary with

                this court"). Accordingly, we

                            ORDER the petition DENIED.

                                                             •

                                                                                 J.
                                                  Saitt


                                                                                 J.
                                                  Gibbons


                                                                                 J.




                cc: Hon. William 0. Voy, District Judge, Family Court Division
                     Aaron Grigsby
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                    3
(0) 1.947A